Filed 6/21/22 P. v. Aivazian CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082813
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F19905466)
                    v.

    RYAN DOUGLAS AIVAZIAN,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. F. Brian
Alvarez, Judge.
         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Darren K. Indermill and
Catherine Tennant Nieto, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Meehan, J. and DeSantos, J.
       Appointed counsel for defendant Ryan Douglas Aivazian asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
did not respond. After requesting supplemental briefing, we vacate the portion of the
judgment ordering payment of a probation report fee. In all other respects, we affirm.
                                    BACKGROUND
       On January 13, 2018, defendant and two other people—Joie Carrell, who was a
fellow gang member, and a woman—went to the house of the victim, who was allegedly
having a sexual relationship with Carrell’s minor daughter. Defendant and Carrell
entered the victim’s garage and a fight ensued between Carrell and the victim. Carrell
stabbed the victim, then took his motorcycle, a drill, and Carrell’s daughter’s backpack.
Carrying a helmet, defendant left with Carrell.
       On October 7, 2019, the Fresno County District Attorney filed a 39-count
information against defendant and four codefendants. The information charged
defendant with home invasion robbery (Pen. Code, § 211;1 count 3) and further alleged
defendant committed the offense in concert with two other people (§ 213,
subd. (a)(1)(A)) and committed the offense for the benefit of a criminal street gang
(§ 186.22, subd. (b)(4)(B)). The information also charged defendant with first degree
burglary with a nonparticipant present (§§ 459, 460, subd. (a); count 5) and further
alleged another person who was not an accomplice was present during the commission of
the offense (§ 667.5, subd. (c)(21)) and the offense was committed for the benefit of a
criminal street gang (§ 186.22, subd. (b)(1)(C)).
       On December 16, 2019, defendant pled no contest to count 3 and admitted both
allegations. Count 5 and its allegations were dismissed.

1      All statutory references are to the Penal Code unless otherwise noted.


                                             2.
       On January 29, 2021, defendant moved to withdraw his plea. The prosecution
filed an opposition to the motion.
       On April 29, 2021, the trial court denied the motion to withdraw the plea.
       The same day, the trial court granted the prosecution’s motion to dismiss the
15-year-to-life gang allegation (§ 186.22, subd. (b)(4)(B)) pursuant to section 1385,
subdivision (c). The court then sentenced defendant on count 3 to the middle term of
six years in prison, granted custody credits, and imposed various fines and fees.
       On May 19, 2021, defendant filed a notice of appeal. The trial court granted his
request for a certificate of probable cause.
                                       DISCUSSION
       The parties agree, as do we, that we must vacate the probation report fee
(§ 1203.1b) imposed in this case.
       While this appeal was pending, the Legislature passed Assembly Bill No. 1869,
which adopted section 1465.9 (2019–2020 Reg. Sess.) (Stats. 2020, ch. 92, § 62),
amended by Assembly Bill No. 177 (2021–2022 Reg. Sess.) (Stats. 2021, ch. 257, § 35),
and Government Code section 6111 (Stats. 2020, ch. 92, § 11). These statutory
provisions provide that the enumerated fines and fees may not be collected after July 1,
2021. In this case, the probation report fee imposed by the trial court became
unenforceable and uncollectible, and any portion of the judgment imposing the unpaid
balance of that fee must be vacated.
       We find no other evidence of any arguable error that would result in a disposition
more favorable to defendant.
                                       DISPOSITION
       The balance of the probation report fee (§ 1203.1b) that remains unpaid as of
July 1, 2021, is vacated. As so modified, the judgment is affirmed. The trial court is
directed to prepare an amended abstract of judgment and forward a copy to the
appropriate entities.

                                               3.